        Case 8:20-bk-13014-MW Doc 156 Filed 07/23/21 Entered 07/23/21 21:19:35                                                                       Desc
                            Imaged Certificate of Notice Page 1 of 6
                                                              United States Bankruptcy Court
                                                               Central District of California
In re:                                                                                                                 Case No. 20-13014-MW
Northern Holding, LLC                                                                                                  Chapter 7
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 0973-8                                                  User: admin                                                                 Page 1 of 2
Date Rcvd: Jul 21, 2021                                               Form ID: pdf042                                                            Total Noticed: 1
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Jul 23, 2021:
Recip ID                 Recipient Name and Address
db                     + Northern Holding, LLC, 13217 Jamboree Rd #429, Tustin, CA 92782-9158

TOTAL: 1

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Jul 23, 2021                                            Signature:           /s/Joseph Speetjens




                                  CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on July 21, 2021 at the address(es) listed below:
Name                               Email Address
D Edward Hays
                                   on behalf of Trustee Richard A Marshack (TR) ehays@marshackhays.com
                                   ehays@ecf.courtdrive.com;kfrederick@ecf.courtdrive.com;cmendoza@marshackhays.com;cmendoza@ecf.courtdrive.com

David Wood
                                   on behalf of Interested Party Courtesy NEF dwood@marshackhays.com
                                   dwood@ecf.courtdrive.com;lbuchananmh@ecf.courtdrive.com;kfrederick@ecf.courtdrive.com

Elissa Miller
                                   on behalf of Interested Party Bank Direct Capital Finance emiller@sulmeyerlaw.com
                                   emillersk@ecf.inforuptcy.com;ccaldwell@sulmeyerlaw.com

Elissa Miller
                                   on behalf of Interested Party Elissa D. Miller emiller@sulmeyerlaw.com
                                   emillersk@ecf.inforuptcy.com;ccaldwell@sulmeyerlaw.com

Gerrick Warrington
                                   on behalf of Creditor Farm Credit West FLCA gwarrington@frandzel.com, sking@frandzel.com
        Case 8:20-bk-13014-MW Doc 156 Filed 07/23/21 Entered 07/23/21 21:19:35                                               Desc
                            Imaged Certificate of Notice Page 2 of 6
District/off: 0973-8                                          User: admin                                                   Page 2 of 2
Date Rcvd: Jul 21, 2021                                       Form ID: pdf042                                              Total Noticed: 1
Matthew D. Resnik
                             on behalf of Debtor Northern Holding LLC matt@rhmfirm.com,
                             roksana@rhmfirm.com;janita@rhmfirm.com;susie@rhmfirm.com;max@rhmfirm.com;priscilla@rhmfirm.com;pardis@rhmfirm.c
                             om;russ@rhmfirm.com;rebeca@rhmfirm.com;david@rhmfirm.com;sloan@rhmfirm.com

Michael J Gomez
                             on behalf of Creditor Farm Credit West FLCA mgomez@frandzel.com, dmoore@frandzel.com

Nancy S Goldenberg
                             on behalf of U.S. Trustee United States Trustee (SA) nancy.goldenberg@usdoj.gov

Paul F Ready
                             on behalf of Creditor Adler Belmont Group Inc. tamara@farmerandready.com

Reed S Waddell
                             on behalf of Creditor Farm Credit West FLCA rwaddell@frandzel.com, sking@frandzel.com

Richard A Marshack (TR)
                             pkraus@marshackhays.com rmarshack@iq7technology.com;ecf.alert+Marshack@titlexi.com

Roksana D. Moradi-Brovia
                             on behalf of Debtor Northern Holding LLC roksana@rhmfirm.com,
                             matt@rhmfirm.com;janita@rhmfirm.com;susie@rhmfirm.com;max@rhmfirm.com;priscilla@rhmfirm.com;pardis@rhmfirm.com;
                             russ@rhmfirm.com;rebeca@rhmfirm.com;david@rhmfirm.com;sloan@rhmfirm.com

Tinho Mang
                             on behalf of Trustee Richard A Marshack (TR) tmang@marshackhays.com
                             tmang@ecf.courtdrive.com;kfrederick@ecf.courtdrive.com;cmendoza@ecf.courtdrive.com

Tinho Mang
                             on behalf of Interested Party Courtesy NEF tmang@marshackhays.com
                             tmang@ecf.courtdrive.com;kfrederick@ecf.courtdrive.com;cmendoza@ecf.courtdrive.com

United States Trustee (SA)
                             ustpregion16.sa.ecf@usdoj.gov


TOTAL: 15
   Case 8:20-bk-13014-MW Doc 156 Filed 07/23/21 Entered 07/23/21 21:19:35                                                 Desc
                       Imaged Certificate of Notice Page 3 of 6

 Attorney or Party Name, Address, Telephone & FAX                    FOR COURT USE ONLY
 Nos., State Bar No. & Email Address

 Elissa D. Miller (CA Bar No. 120029)
   emiller@sulmeyerlaw.com                                                                    FILED & ENTERED
 SulmeyerKupetz
 A Professional Corporation
 333 South Grand Ave., Suite 3400                                                                    JUL 21 2021
 Los Angeles, California 90071-1406
 Telephone: 213.626.2311
                                                                                                CLERK U.S. BANKRUPTCY COURT
 Facsimile: 213.629.4520                                                                        Central District of California
                                                                                                BY jle        DEPUTY CLERK
      Individual appearing without attorney
      Attorney for: Bank Direct Capital Finance
                                                                                      CHANGES MADE BY COURT
                                       UNITED STATES BANKRUPTCY COURT
                               CENTRAL DISTRICT OF CALIFORNIA ± SANTA ANA DIVISION

 In re:                                                              CASE NO.: 8:20-bk-13014-MW

 NORTHERN HOLDING, LLC,                                              CHAPTER: 7

                                                                     ORDER:
                                                                           GRANTING APPLICATION AND SETTING
                                                                           HEARING ON SHORTENED NOTICE
                                                                           DENYING APPLICATION FOR ORDER
                                                                           SETTING HEARING ON SHORTENED
                                                                           NOTICE
                                                                                    [LBR 9075-1(b)]
                                                       Debtor(s).

 Movant (name): Bank Direct Capital Finance



1. Movant filed the following motion together with supporting declarations and (if any) supporting documents:
                        Notice of Motion and Motion For Relief From The Automatic Stay Under 11 U.S.C. § 362 (with
    a. Title of motion: supporting declarations) (Personal Property) [Docket No. 145]

    b. Date of filing of motion: July 20, 2021

2. Pursuant to LBR 9075-1(b), movant also filed an Application for Order Setting Hearing on Shortened Notice
   (Application) together with supporting declaration(s):

    Date of filing of Application: July 20,. 2021

3. Based upon the court¶s review of the Application, it is ordered that:

    a.       The Application is denied. The motion may be brought on regular notice pursuant to LBRs.

    b.       The Application is granted, and it is further ordered:




         This form is optional. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
December 2013                                                         Page 1                             F 9075-1.1.ORDER.SHORT.NOTICE
Case 8:20-bk-13014-MW Doc 156 Filed 07/23/21 Entered 07/23/21 21:19:35                                                 Desc
                    Imaged Certificate of Notice Page 4 of 6


(1)         A hearing on the motion will take place as follows:


       Hearing date: August 4, 2021            Place:
       Time: 9:00 a.m.                            255 East Temple Street, Los Angeles, CA 90012
       Courtroom: 6C                              21041 Burbank Boulevard, Woodland Hills, CA 91367
                                                  3420 Twelfth Street, Riverside, CA 92501
                                                  411 West Fourth Street, Santa Ana, CA 92701
                                                  1415 State Street, Santa Barbara, CA 93101

(2)         No later than the deadlines given, telephonic notice of the hearing must be provided to all
            persons/entities listed:

       (A) Deadlines:                     (B) Persons/entities to be provided with telephonic notice:
       Date: July 22, 2021                    Debtor, Farm Credit West

       Time: Noon

                                                  See attached page
                                          (C) Telephonic notice is also required upon the United States trustee


(3)         No later than the deadlines given, written notice of the hearing and a copy of this order must be
            served upon all persons/entities listed using:        one of the methods checked        all of the
            methods checked

      (A)        Personal Delivery        Overnight Mail             First class mail           Facsimile*           Email*

       (B) Deadlines:                     (C) Persons/entities to be served with written notice and a copy of this
                                              order:
       Date: 5:00 p.m.
                                              Debtor, Farm Credit West
       Time: July 22, 2021


                                                  See attached page
                                          (D) Service is also required upon:
                                              -- United States trustee (electronic service is not permitted)
                                              -- Judge¶s copy personally delivered to chambers
                                                 (see Court Manual for address)




This form is optional. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
December 2013                                               Page 2                             F 9075-1.1.ORDER.SHORT.NOTICE
Case 8:20-bk-13014-MW Doc 156 Filed 07/23/21 Entered 07/23/21 21:19:35                                                 Desc
                    Imaged Certificate of Notice Page 5 of 6

(4)       No later than the deadlines given, a copy of the motion, declarations, and supporting documents (if any),
          must be served on all persons/entities listed using:        one of the methods checked       all of the
          methods checked
      (A)      Personal Delivery       Overnight Mail          First Class Mail        Facsimile*      Email*

        (B) Deadlines:                    (C) Persons/entities to be served with motion, declarations, supporting
                                             documents:
        Date: July 22, 2021
                                             Debtor, Farm Credit West
        Time: 5:00 pm


                                                See attached page
                                          (D) Service is also required upon:
                                              -- United States trustee (no electronic service permitted)
                                              -- Judge¶s copy personally delivered to chambers
                                                 (see Court Manual for address)

(5)         Regarding opposition to the motion

            opposition to the motion may be made orally at the hearing

            no later than the deadlines given, written opposition to the motion must be filed with the court and
            served upon all persons/entities listed using:     one of the methods checked           all of the methods
            checked
      (A)        Personal Delivery       Overnight Mail            First Class Mail           Facsimile*           Email*

       (B) Deadlines:                     (C) Persons/entities to be served with written opposition to the motion:
        Date: August 2, 2021                  -- movant¶s attorney (or movant, if movant is not represented by an
                                                  attorney)
         Time: 5:00 pm




                                          (D) Service is also required upon:
                                              -- United States trustee (electronic service is not permitted)
                                              -- Judge¶s copy personally delivered to chambers
                                                 (see Court Manual for address)


(6)         Regarding a reply to an opposition:

            a reply to opposition may be made orally at the hearing.

            no later than the deadlines given, a written reply to an opposition must be filed with the court and
            served on all persons/entities listed using:        one of the methods checked           all of the methods
            checked

      (A)        Personal Delivery       Overnight Mail           First Class Mail            Facsimile*           Email*




This form is optional. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
December 2013                                               Page 3                             F 9075-1.1.ORDER.SHORT.NOTICE
    Case 8:20-bk-13014-MW Doc 156 Filed 07/23/21 Entered 07/23/21 21:19:35                                                 Desc
                        Imaged Certificate of Notice Page 6 of 6

               (B) Deadlines:                      (C) Persons/entities to be served with written reply to opposition:
                 Date:                                 -- All persons/entities who filed a written opposition

                 Time:



                                                   (D) Service is also required upon:
                                                       -- United States trustee (electronic service is not permitted)
                                                       -- Judge¶s Copy personally delivered to chambers
                                                          (see Court Manual for address)


         (7)      Other requirements:




         (8)      No later than the deadlines given, movant must file a Declaration of Notice and Service establishing
                  that telephonic notice, written notice, and service of the motion and this order was completed as set forth
                  above, and a judge¶s copy of the Declaration of Notice and Service must be personally delivered to the
                  judge¶s chambers:

                         at least 2 days before the hearing.

                         no later than:          Date:                      Time:



    * Service by electronic means (facsimile or email) requires compliance with F.R.Civ.P. 5(b)(2)(E).


                                                                      ###




                 Date: July 21, 2021




         This form is optional. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
December 2013                                                        Page 4                             F 9075-1.1.ORDER.SHORT.NOTICE
